DOWDELL, J.
The bill cannot be considered one to remove cloud from title. There is neither allegation nor proof of possession in the complainants.
The averments of the bill taken as true, show the deed assailed to be absolutely void. The complainants have a complete and adequate remedy at law, and the bill is, therefore, wanting in equity.
The cause was submitted for final decree on the pleadings and evidence, and the chancellor properly dismissed the bill. — Dougherty v. Powe, 127 Ala. 577; Wilkinson v. Wilkinson, 129 Ala. 279, and authorities cited in those cases; Galloway, Trustee, v. Hendon, 131 Ala. 280.
The decree will be affirmed.